REPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND

                No. 2448

        September Term, 2015



        ANTHONY SANTOS

                   v.

      STATE OF MARYLAND




   Arthur,
   Reed,
   Beachley,

                  JJ.


        Opinion by Beachley, J.



   Filed: October 26, 2016
                                     - Reported Opinion -


          Anthony Santos, appellant, presents one question for our review: whether the Circuit

Court for Baltimore County erred in denying appellant’s motion to suppress evidence

seized as a result of an illegal search. Appellant entered conditional guilty pleas to

distributing heroin and possession with intent to distribute cocaine. We find no error and

affirm.

                        FACTUAL AND PROCEDURAL BACKGROUND

          On September 30, 2014, at approximately 12:45 p.m., Detective Dominic Bridges

and Sergeant George Rakowski were patrolling in an unmarked car near the Eastpoint Mall

in Dundalk. Both officers were assigned to the narcotics section of the Baltimore County

Police Department. While traveling on an access road around the mall, the officers

observed a black car parked outside a McDonald’s restaurant. Detective Bridges noticed

the car because, in his experience, “drug transactions and things like that are occurring at

places, public places where you can blend in.” He also noted that the vehicle was parked

away from the restaurant itself, though spaces were available closer to the McDonald’s.

Sergeant Rakowski noted that the officers knew the parking lot to be “highly concentrated

for narcotics transactions.”

          Detective Bridges saw appellant in the driver’s seat and a white female, later

identified as Amanda Fitch, in the passenger’s seat. He noticed that they were “looking

around” and believed they were checking for the presence of police. The officers observed

Ms. Fitch exit the car, enter the McDonald’s restaurant, and sit at a table with a white male.

Both officers noted that she was wearing pajama pants. Appellant then drove out of the
                                    - Reported Opinion -


parking lot, passing the officers. The officers noticed that appellant was not wearing a seat

belt and was “manipulating” his cell phone. Detective Bridges believed that everything he

had observed to that point was consistent with a drug transaction. He told Sergeant

Rakowski that he intended to stop the vehicle. The officers followed appellant and

conducted a traffic stop in a parking lot in front of a Bank of America branch on the other

side of the mall.

       Detective Bridges approached the driver’s side of appellant’s car while Sergeant

Rakowski went to the passenger’s side.        Detective Bridges identified himself as an

undercover detective, explained the reasons for the stop, and asked for appellant’s license

and registration.   Both officers observed that appellant was unusually nervous and

“sweating profusely” even though it was “not a hot day.” Detective Bridges noted that

appellant was trembling; he instructed appellant to place the vehicle in park and appellant

complied. Sergeant Rakowski asked appellant where he was coming from. Appellant

replied that he had just come from the mall. Sergeant Rakowski then asked appellant if he

had stopped anywhere or met with anyone. Appellant replied that he had not met anyone

and was headed home. Because he had just seen appellant at the McDonald’s with Ms.

Fitch, Detective Bridges concluded that appellant was lying. Detective Bridges asked

appellant to exit and move to the rear of the car.

       Detectives Herr and Johnson arrived in a second vehicle within two to three minutes

after the initial stop. While Detective Bridges conducted a record and registration check,

Sergeant Rakowski and Detective Johnson went back to the McDonald’s to try to find Ms.


                                              2
                                    - Reported Opinion -


Fitch. Appellant’s record check revealed two possible warrants. Detective Bridges asked

the precinct desk to confirm whether the warrants were active.

       Meanwhile, after arriving at the McDonald’s, which was “right around the corner”

from the location of the traffic stop, Sergeant Rakowski went inside to look for Ms. Fitch.

Unable to find her in the dining area, Sergeant Rakowski asked the manager to check the

women’s bathroom for a female matching Ms. Fitch’s description. The manager obliged

and told Sergeant Rakowski that a woman matching the description was in the bathroom.

After she exited the bathroom, Sergeant Rakowski asked Ms. Fitch about “the stuff you

just got from the guy in the car, the black car at the top of the hill.” Ms. Fitch replied that

she had “already used it.” She explained that appellant had retrieved the heroin from

behind the passenger’s seat of the car. Sergeant Rakowski then radioed Detective Herr at

the scene of the traffic stop and informed him that Ms. Fitch had admitted to buying heroin

from appellant. Sergeant Rakowski estimated he made the radio report six minutes after

leaving the traffic stop. According to Detective Bridges, he and Detective Herr received

Sergeant Rakowski’s call after appellant’s license and registration had been verified, but

before learning the status of appellant’s warrants.

       Based on the information he received from Sergeant Rakowski, Detective Bridges

arrested appellant and searched his car. Detective Bridges found a modified WD-40 can

containing suspected illegal drugs behind the passenger’s seat. A laboratory analysis

confirmed that the substances were heroin and cocaine.




                                              3
                                    - Reported Opinion -


       At the hearing on appellant’s motion to suppress evidence, appellant’s counsel

attempted to pinpoint the timing and sequence of the events. Detective Bridges testified

that the stop occurred at 12:47 p.m. and that the warrants check came back as negative at

1:00 p.m. This testimony was based on audio recordings between the detective and police

dispatch. Sergeant Rakowski testified similarly. Appellant’s counsel then showed both

officers the written dispatch record indicating that unit “N-120”—Sergeant Rakowski—

was “in route” to an unspecified destination at 1:03 p.m. Neither officer could initially

determine whether “in route” meant that Sergeant Rakowski was traveling to or from the

McDonald’s. Sergeant Rakowski ultimately concluded, based on the audio-record of

communications, that he was at the McDonald’s when he made a radio request for a marked

patrol car. Sergeant Rakowski made that call at 1:01 or 1:02 p.m., fourteen to fifteen

minutes after the initial traffic stop at 12:47 p.m.

       Appellant also testified at the suppression hearing. He denied using his phone while

driving, but acknowledged the “possibility” of not wearing his seat belt.

       Based on the testimony and evidence, the circuit court denied the motion to

suppress, specifically finding the testimony of both Detective Bridges and Sergeant

Rakowski credible. The trial court also made the following findings of facts:

            The officers noticed appellant’s car parked on the “upper lot” away from the

              McDonald’s.

            Both appellant and his female passenger (Ms. Fitch) were “looking around.”




                                               4
                                     - Reported Opinion -


             The female passenger exited the vehicle and went into the McDonald’s where

                she “sat with a man.”

             As appellant passed the officers, they noticed that appellant was not wearing

                a seat belt and was “manipulating his phone.”

             Appellant was “nervous beyond what one would normally expect” when

                stopped by the officers.

             Appellant was “sweating profusely.”

             When asked where he had been, appellant stated that he had been at the mall.

                Appellant denied having met with anyone “when, in fact, he had met with

                the red haired pajama bottom lady” (Ms. Fitch). Appellant provided those

                answers before exiting the car.

             Sergeant Rakowski left the scene of the traffic stop to go to the McDonald’s

                before dispatch provided the record check.

             Approximately thirteen minutes elapsed between the traffic stop at 12:47

                p.m. and the report at 1:00 p.m. verifying that appellant did not have any

                active warrants.

             Sergeant Rakowski was at the McDonald’s when he requested a patrol car.

         The trial court concluded that the traffic stop was a valid Whren1 stop, the questions

posed to appellant by the officers were “routine,” and that the officers had “reasonable



1
    Whren v. United States, 517 U.S. 806 (1996).

                                               5
                                    - Reported Opinion -


suspicion” to detain appellant based on his answers and the officers’ other observations.

The trial court therefore denied the motion to suppress.

       In order to preserve his right to appeal, appellant entered a conditional guilty plea

to charges of distributing heroin and possession of cocaine with intent to distribute. The

court accepted the plea and sentenced appellant to ten years without the possibility of

parole on the distribution charge and fifteen years consecutive, but suspended, on the

possession with intent charge. Appellant timely noted this appeal.

                                   STANDARD OF REVIEW

       “When reviewing the disposition of a motion to suppress evidence alleged to have

been seized in contravention of the Fourth Amendment . . . we view the evidence adduced

at the suppression hearing, and the inferences fairly deducible therefrom, in the light most

favorable to the party that prevailed on the motion.” Crosby v. State, 408 Md. 490, 504

(2009). The one qualification to this general rule is that “[t]he actual findings of fact made

by the hearing judge, unless clearly erroneous, ‘trump’ the version most favorable to the

prevailing party to the extent to which they might be in conflict.” Charity v. State, 132
Md. App. 598, 606 (2000). “Nevertheless, in resolving the ultimate question of whether

the detention and attendant search of an individual’s person or property violates the Fourth

Amendment, we make our own independent constitutional appraisal by reviewing the law

and applying it to the facts of the case.” Crosby, 408 Md. at 505 (internal quotation marks

omitted). Here, the trial court made several specific findings of fact in denying appellant’s

motion to suppress. We will therefore accept these facts unless clearly erroneous. As to


                                              6
                                   - Reported Opinion -


all other facts and evidence, we will assume the version of the facts most favorable to the

State and make our own independent conclusions of the law.

                                          DISCUSSION

       Our analysis begins with the so-called “Whren-stop.” We observed in Charity v.

State, 132 Md. App. 598, 601 (2000):

       In Whren v. United States, 517 U.S. 806, 116 S. Ct. 1769, 135 L. Ed. 2d 89
       (1996), the Supreme Court extended law enforcement officers a sweeping
       prerogative, permitting them to exploit the investigative opportunities
       presented to them by observing traffic infractions even when their primary,
       subjective intention is to look for narcotics violations.

In assessing the traffic stop, the only concern is whether the officer possessed sufficient

information to objectively justify the stop; the officer’s subjective intent is irrelevant.

Jackson v. State, 190 Md. App. 497, 503 (2010). Here, the officers observed appellant not

wearing a seat belt and “manipulating” his cell phone while driving. Appellant correctly

notes that only uniformed police officers are authorized to stop motorists for seat belt

violations. See Md. Code (1977, 2012 Repl. Vol., 2016 Supp.) § 22-106(a) of the

Transportation Article (“TR”). At oral argument appellant conceded that there is no such

limitation for stopping a driver while using a handheld telephone. Accordingly, the trial

court correctly found that the traffic stop was justified under Whren.2

              A.     Limitations of a Traffic Stop Under Ferris v. State




2
  TR § 21-1124.2(d)(2) states: A driver of a motor vehicle that is in motion may not use
the driver’s hands to use a handheld telephone other than to initiate or terminate a wireless
telephone call or to turn on or turn off the handheld telephone.

                                             7
                                    - Reported Opinion -


       In Ferris v. State, 355 Md. 356, 369 (1999), the Court of Appeals explained the

limitations imposed upon law enforcement after a valid traffic stop:

               The Fourth Amendment protects against unreasonable searches and
       seizures, including seizures that involve only a brief detention. United States
       v. Mendenhall, 446 U.S. 544, 551, 100 S. Ct. 1870, 1875, 64 L. Ed. 2d 497
       (1980). The Supreme Court has made clear that a traffic stop involving a
       motorist is a detention which implicates the Fourth Amendment. See United
       States v. Sharpe, 470 U.S. 675, 682, 105 S. Ct. 1568, 1573, 84 L. Ed. 2d 605
       (1985); Berkemer v. McCarty, 468 U.S. 420, 439, 104 S. Ct. 3138, 3150, 82
L. Ed. 2d 317 (1984) (analogizing the degree of intrusiveness of the usual
       traffic stop to the degree of restraint imposed by the typical Terry stop). It is
       equally clear, however, that ordinarily such a stop does not initially violate
       the federal Constitution if the police have probable cause to believe that the
       driver has committed a traffic violation. Whren v. United States, 517 U.S.
806, 810, 116 S. Ct. 1769, 1772, 135 L. Ed. 2d 89 (1996). Nonetheless, the
       Supreme Court has also made it clear that the detention of a person “must be
       temporary and last no longer than is necessary to effectuate the purpose of
       the stop.” Florida v. Royer, 460 U.S. 491, 500, 103 S. Ct. 1319, 1325, 75
L. Ed. 2d 229 (1983) (plurality opinion).

The Court further explained that,

       the officer’s purpose in an ordinary traffic stop is to enforce the laws of the
       roadway, and ordinarily to investigate the manner of driving with the intent
       to issue a citation or warning. Once the purpose of that stop has been
       fulfilled, the continued detention of the car and the occupants amounts to a
       second detention. See Royer, 460 U.S. at 500, 103 S. Ct. at 1325-26. Thus,
       once the underlying basis for the initial traffic stop has concluded, a police-
       driver encounter which implicates the Fourth Amendment is constitutionally
       permissible only if either (1) the driver consents to the continuing intrusion
       or (2) the officer has, at a minimum, a reasonable, articulable suspicion that
       criminal activity is afoot.

Id. at 372. It is that second component – reasonable articulable suspicion – that formed

the basis of the trial court’s ruling in this case and to which we turn our attention.




                                              8
                                     - Reported Opinion -


              B.      Reasonable Articulable Suspicion Under Terry

       The officers detained appellant at 12:47 p.m. for two traffic violations. Almost

immediately, the status of appellant’s detention embarked upon a parallel track of a Terry

investigation for a narcotics violation. In State v. Ofori, 170 Md. App. 211, 245 (2006),

we recognized the potential for a second, independent justification for a detention:

               The caselaw universally recognizes the possibility that by the time a
       legitimate detention for a traffic stop has come to an end, or more frequently
       while the legitimate traffic stop is still in progress, justification may develop
       for a second and independent detention. Unfolding events in the course of
       the traffic stop may give rise to Terry-level articulable suspicion of
       criminality, thereby warranting further investigation in its own right and for
       a different purpose.

And in Jackson, 190 Md. App. at 515, we further explained:

               There is no logically sound reason why at any point in the course of a
       traffic stop, articulable suspicion might not achieve critical mass for a Terry
       criminal investigation. If such articulable suspicion may develop in the total
       absence of a traffic stop, it may as readily develop in the course of one. From
       that point on, the processing of 1) the traffic infraction and 2) the Terry
       investigation for narcotics involvement may proceed simultaneously on
       parallel tracks. The time limit for processing the traffic infraction, to be sure,
       might run its course before the Terry drug investigation time limit runs out;
       but the detention itself will still be reasonable as long as either of its justifying
       rationales, the old one or the new one, remains vital.

       As in Jackson, the traffic stop and detention of appellant in this case almost

immediately morphed into a parallel Terry-stop. The trial court found reasonable suspicion

under Terry rather than the ripening of probable cause to arrest while waiting for the

records check. While we may decide a suppression issue on any legal basis supported by

the facts, we will limit our de novo constitutional review in this case to the Terry-based

justification for the detention.

                                                9
                                   - Reported Opinion -


                     1.     Articulable Suspicion for a Narcotics Violation

       Whether the police have reasonable articulable suspicion to investigate further is

based on the totality of circumstances. The Supreme Court unanimously articulated that

standard in United States v. Arvizu:

               When discussing how reviewing courts should make reasonable-
       suspicion determinations, we have said repeatedly that they must look at the
       “totality of the circumstances” of each case to see whether the detaining
       officer has a “particularized and objective basis” for suspecting legal
       wrongdoing. This process allows officers to draw on their own experience
       and specialized training to make inferences from and deductions about the
       cumulative information available to them that “might well elude an
       untrained person.”

534 U.S. 266, 273 (2002) (emphasis added) (citations omitted).

       With this framework, we turn our attention to the present case. Officers first noticed

appellant because he had parked away from the McDonald’s despite closer parking spaces

being available. Sergeant Rakowski testified that he knew the parking lot to be “highly

concentrated for narcotics transactions.” Detective Bridges testified that appellant and Ms.

Fitch were “looking around”; inferentially, he believed they were checking the area for the

presence of police officers. Ms. Fitch exited the vehicle, went into the McDonald’s, and

sat down at a table with a male. Based on his training and experience, Detective Bridges

believed he was observing a drug transaction.

       After performing the traffic stop, Detective Bridges noticed appellant sweating

profusely and trembling. Sergeant Rakowski testified that appellant had “sweat rolling

down his face,” which he believed to be abnormal. Detective Bridges testified what

occurred:

                                             10
                                   - Reported Opinion -


              [STATE]: Okay. Based on the observations that you just described, what
              happened next? Or what did you ask him to do, if anything?

              [DETECTIVE]: Sergeant Rakowski had asked him some questions and after
              that occurred, we asked him to step out of the vehicle.

              [STATE]: Okay. Do you recall what questions were asked?

              [DETECTIVE]: I do.

              [STATE]: What, what did he ask him?

              [DETECTIVE]: I don’t remember the specific words that were used, but
              Detective Sergeant Rakowski asked where he was coming from and the
              [appellant] said that he was leaving the mall or he had just come from the
              mall and which I took notice of because he was coming from a McDonald’s
              restaurant and then Sergeant Rakowski said, well, did you meet with anybody
              or who were you just talking with and he said no, I didn’t meet with anybody,
              I’m headed home.

              [STATE]: And that was inconsistent with what you just observed?

              [DETECTIVE]: Exactly.

              [STATE]: Okay.

              [DETECTIVE]: I, obviously, had just seen that that was false.

The officers then asked appellant to exit the car.

       The trial court found both officers credible and made specific findings of fact. It

concluded that, under the totality of the circumstances, the police had reasonable

articulable suspicion to detain appellant for further investigation. We agree.

       Although a totality of the circumstances analysis is unique to each case, case law

informs our decision. In Jackson, the defendant was stopped for speeding on Interstate 95.

Jackson, 190 Md. App. at 502. During the course of the traffic stop, a K-9 unit scanned


                                             11
                                   - Reported Opinion -


defendant’s car and alerted for the presence of drugs. Id. at 504. This Court ultimately

held that the K-9 scan occurred while the traffic violation was still being processed and

therefore the stop was not unreasonably prolonged. Id. 514. However, we further held

that, even if the detention were excessive under Whren and its progeny, the officer still had

reasonable articulable suspicion to detain the defendant. Id. We considered the following

factors as part of that analysis: defendant’s extreme nervousness, the presence of multiple

air fresheners and cell phones (hallmarks of drug trafficking), the location of the stop in a

known drug area, the use of a rental car with out-of-state tags, and defendant’s illogical

explanation for where he had been. Id. at 519-24.

       The last factor carried particular weight. The defendant claimed that “he was

coming from Hagerstown, Maryland and had stopped at the Baltimore Travel Plaza.” Id.

at 524. The officer became immediately suspicious because “[defendant] was North of

where he said he was traveling from and traveling Southbound.” Id. We described this as

being “irremediably suspicious,” noting, “That the appellant was self-evidently caught in,

to put it gently, an awkward quandary was another factor, and a big one, in the totality that

added up to reasonable articulable suspicion.” Id. at 525.

       In Carter v. State, 143 Md. App. 670 (2002), police received an anonymous call

about a suspicious vehicle parked on the parking lot of an elementary school. Id. at 680.

The caller stated that individuals were possibly selling drugs and that juveniles were

approaching and leaving the vehicle. Id. When the police arrived six minutes after the

call, they observed two individuals walking away from a van, the only vehicle on the lot.


                                             12
                                    - Reported Opinion -


Id. at 681. The two individuals began running as the police approached. Id. The officers

stopped the van as it attempted to exit the lot. Id. What occurred after the stop aids our

analysis:

               In the first minutes of the stop, moreover, articulable suspicion of drug
       activity continued to mount. The driver, for starters, could not produce an
       operator’s license. The driver was then asked what the van was doing on the
       school parking lot at that hour. He stated that he and the others were on the
       parking lot for the purpose of “picking someone up.” He was unable to state,
       however, who that person to be picked up was or how they would know him.
       The front seat passenger was independently asked by another officer why the
       van and its occupants were on the school property lot. By contrast with the
       driver’s explanation, he explained that they were there for the purpose of just
       “hanging out.”

Id. at 682. The Carter Court noted the significance of inconsistent statements in Terry-

stop analysis:

              The fundamental purpose of a Terry-stop, based as it is on reasonable
       suspicion, is to confirm or to dispel that suspicion by asking for an
       explanation of the suspicious behavior. A major factor in then determining
       whether to terminate or to prolong the Terry-stop, therefore, is necessarily
       the nature of the response or responses given to the police.

Id. at 683-84.

       In United States v. Mason, 628 F.3d 123 (4th Cir. 2010), the United States Court of

Appeals for the Fourth Circuit held that an officer had reasonable articulable suspicion

based on the totality of the circumstances.         The officer there made the following

observations:

             The defendant driver did not pull his vehicle over promptly.

             The officer detected an “extreme” odor of air fresheners.



                                              13
                                      - Reported Opinion -


           There was only a single key on the defendant’s key ring (leading the officer

                 to conclude that the defendant and his passenger may have been on a

                 “turnaround” trip as drug couriers).

           Defendant was sweating and unusually nervous.

           Defendant and his passenger gave conflicting stories about where they had

                 stayed and the purpose of their travel.

Id. at 130-31.

       In finding reasonable articulable suspicion, the Fourth Circuit noted the significance

of the conflicting stories provided by the defendant and his passenger:

              We recognize that several of these facts could hardly have
       distinguished suspicious activity from innocent travel. But when all the
       articulated facts are taken as a whole, especially when they include the fact
       of Mason and Govan’s conflicting stories about the place where they stayed
       and the purpose of their travel, sufficient facts existed to have given an
       experienced officer a reasonable suspicion that criminal activity was afoot.

Id. at 129 (emphasis added).

       Turning to the case at bar, there might have been an innocent explanation for

appellant parking in the upper lot away from the McDonald’s. There might have been an

innocent explanation for appellant and Ms. Fitch “looking around” while seated in the

vehicle. It is certainly understandable that appellant was nervous when he was stopped by

the police. It is even conceivable that appellant had an innocent explanation for lying to

the police about where and with whom he had been minutes before the stop. Nevertheless,

as explained by the Supreme Court in United States v. Sokolow, 490 U.S. 1, 9-10 (1989),

reasonable suspicion can develop from “‘a series of acts, each of them perhaps innocent’

                                               14
                                       - Reported Opinion -


if viewed separately, ‘but which taken together [warrants] further investigation.’” We also

note the Supreme Court’s observation in Arvizu that reasonable suspicion determinations

allow “officers to draw on their own experience and specialized training to make inferences

from and deductions about the cumulative information available to them” that might not

be readily apparent to an untrained person. 534 U.S. 266, 273 (2002). The circumstances

in this case, taken together, sufficed to form reasonable articulable suspicion and permitted

the officers to further investigate.

       Appellant argues that the officers exceeded the permissible scope of the traffic stop

when they asked appellant where and with whom he had been. In appellant’s view, those

questions were improper because they were wholly unrelated to the traffic stop. We are

persuaded by the Fourth Circuit’s response to that contention as recounted in Mason:

              There is no support in Fourth Amendment jurisprudence for the notion
       that questioning unrelated to the purpose of a traffic stop requires reasonable
       suspicion, provided that the questioning occurs within the timeframe
       reasonably necessary to effectuate the traffic stop. An officer’s questions or
       actions during the course of a traffic stop or any other legal detention need
       not be solely and exclusively focused on the purpose of that detention. In
       Arizona v. Johnson, 555 U.S. 323, 129 S. Ct. 781, 788, 172 L. Ed. 2d 694
       (2009), a unanimous Supreme Court noted just that:

              A lawful roadside stop begins when a vehicle is pulled over for
              investigation of a traffic violation. The temporary seizure of
              driver and passengers ordinarily continues, and remains
              reasonable, for the duration of the stop . . . . An officer’s
              inquiries into matters unrelated to the justification for the
              traffic stop, this Court has made plain, do not convert the
              encounter into something other than a lawful seizure, so long
              as those inquiries do not measurably extend the duration of the
              stop.



                                               15
                                    - Reported Opinion -
628 F.3d at 131 (internal citations omitted). Here, the unrelated questions posed by the

officers to appellant did not measurably extend the duration of the traffic stop. Indeed,

those questions were asked within minutes of the stop, clearly before any traffic citation

could be written or record check completed. It is this fact that distinguishes this case from

Charity where we held that inconsistent stories provided by the defendant and his passenger

“were all post-Whren phenomena.” 132 Md. App. at 631.3

       In summary, we hold that, under the totality of the circumstances, the trial court

correctly ruled that the police had reasonable articulable suspicion that drug activity was

afoot. Hence, appellant was properly detained while the officers further investigated their

suspicions.

                     2.     The Duration of the Stop

       The final issue – the duration of the detention – requires little discussion. The

constitutional duration of a Terry-stop varies dramatically from that of a traffic stop

generally, including Whren-inspired stops. Carter, 143 Md. App. at 692. Under Ferris,

once the purpose of the traffic stop is fulfilled, further detention is not permitted. Ferris,
335 Md. at 372. With Terry-stops, the inquiry is whether the police “diligently pursued a

means of investigation that was likely to confirm or dispel their suspicions quickly.”

United States v. Sharpe, 470 U.S. 675, 686 (1985). “The permitted duration of a Terry-




3
  Appellant also cites Whitehead v. State, 116 Md. App. 497 (1997) for the proposition that
the officers unnecessarily prolonged the traffic stop. We note that Whitehead focuses on a
lack of probable cause; there is minimal Terry analysis.

                                             16
                                    - Reported Opinion -


stop cannot be measured by the clock alone.” Carter, 143 Md. App. at 692. Where

reasonable suspicion quickly appears after a Whren traffic stop as in the present case, the

rules pertaining to Terry-stops take over. The inquiry shifts to whether the police pursued

their investigation from that point in a diligent and reasonable manner.

       Applying that standard to this case, the answer is clear. Armed with reasonable

suspicion minutes after the traffic stop, Sergeant Rakowski and Detective Johnson went to

the McDonald’s to locate Ms. Fitch. With the assistance of the restaurant manager they

quickly found her. Ms. Fitch confirmed that she had purchased heroin from appellant.

Sergeant Rakowski then radioed Detective Herr, who was at the scene of the traffic stop,

to advise Detective Herr about Ms. Fitch’s admission. Sergeant Rakowski estimated that

he made this radio call within six minutes of leaving the traffic stop. Specifically, Sergeant

Rakowski testified that he made the call for a marked police car at 1:01 or 1:02 p.m. while

still at the McDonald’s after talking to Ms. Fitch. Given that the traffic stop occurred at

12:47 p.m. and Sergeant’s Rakowski made his call for a patrol car at 1:02 p.m., at the latest,

it is clear that the officers had confirmed their suspicions within fifteen minutes. We

conclude that the officers here pursued their on-going Terry investigation in a diligent and

reasonable manner.4


4
  It is arguable that probable cause to arrest ripened within the constitutionally permissible
time frame articulated in Ferris. Detective Bridges testified he received Sergeant
Rakowski’s radio call about Ms. Fitch’s admission of a drug deal before Detective Bridges
learned the status of appellant’s warrants. The trial court did not make any finding of fact
on this issue and did not deny the motion to suppress on this basis. We find it unnecessary
to resolve this question. Viewing the evidence in a light most favorable to the State,

                                             17
                                  - Reported Opinion -


      Finding no constitutional infirmity, we affirm the trial court’s denial of appellant’s

motion to suppress.



                                         JUDGMENT OF THE CIRCUIT COURT
                                         FOR BALTIMORE COUNTY AFFIRMED.
                                         APPELLANT TO PAY COSTS.




however, it would appear that the Ferris clock had not expired prior to the ripening of
probable cause to arrest.

                                            18